Citation Nr: 1452847	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 70 percent disabling for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

In an October 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an initial rating greater than 70 percent disabling for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an initial rating greater than 70 percent disabling for PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

A December 2009 rating decision granted service connection for PTSD; the Veteran subsequently filed a Notice of Disagreement, asserting that the assigned rating should be higher.  The Veteran perfected an appeal as to this issue in May 2011, but in an October 2014 written statement, requested withdrawal of his appeal.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to the issue, and it is dismissed. 


ORDER
	
The appeal as to the issue of entitlement to an initial rating greater than 70 percent disabling for PTSD is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


